Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claims amendment filed on 12/10/2020; claims 25-40 have been added; claims 2-12, 14-18, and 20-25 were cancelled; claims 1, 12-13, and 19 have been amended; and claims 1, 13, and 19 are independent claims.  Claims 1, 12-13, and 19, and 25-40 have been examined and are pending.  This Action is made FINAL.
Applicants’ arguments with respect to claims 1, 13, and 19, and 25-40 have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 1, 12, and 37-40 are objected to because of the following informalities:  
Regarding claim 1, claim 1 recites limitation "storage" in line 3.  For better clarity and to be consistent with the specification, it is suggested that “storage” is replaced by “a computer storage medium that is not a transitory signal” or “a non-transitory computer storage medium.”
Regarding claim 12, claim 12 recites limitation “and /or” in line 10.  For better clarity and formality in the claim, it is suggested that the above phrase is further amended to remove the symbol “/”.
Regarding claim 36, claim 36 recites “The CRSM of Claim 18” in line 1. It appears that there is a typo since claim 18 has been canceled. It appears that the above phrase should be replaced by “The computer readable storage medium of claim 19”. 
Regarding claim 37, claim 37 recites “The CRSM of Claim 18” in line 1. It appears that there is a typo since claim 18 has been canceled. It appears that the above phrase should be replaced by “The computer readable storage medium of claim 19”. 
Regarding claims 36-40, claims 36-40 recite CRSM in line 1.  The acronym CRSM should spell it out for the first use.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 33, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 12, claim 12 recites the limitation “the location” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 33, claim 33 recites the limitation “the location” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 39, claim 39 recites the limitation “the location” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 
Claims 1, 13, 19, 25-30, 31-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Toole et al. (“Toole,” US 2014/0130127, published May 8, 2014) in view of Peck et al. (“Peck,” US 2013/0159078, published Jun. 20, 2013).
Regarding claim 1, Toole discloses a device, comprising: 
a processor (Toole: par. 0079, processor 802); and
storage accessible to the processor (Toole: par. memory 804) and bearing instructions executable by the processor to:
identify one or more forms of authentication each associated with a respective predetermined weight (Toole: fig. 6, GUI with individual weight; par. 0035; … provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors), the identification of the one or more forms of authentication being based at least in part on the sum of the respective predetermined weights at least meeting a predetermined weight sum (Toole: fig. 7, steps 710, 711, 712, and 714; pars. 0067, 0072-0074, authentication score);
present a user interface (UI) on an electronic display, the UI comprising one or more options that are selectable by a user individually and not by group in order to individually select respective forms of authentication to use to attempt authentication (Toole: fig. 6, GUI with individual weight; par. 0035; Referring to fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612.  Authentication factors 602, 604 are real-time factors.  Authentication factors 606, 608 are collected factors.  Authentication factors 610, 612 are observed factors.  Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors), each option being listed individually on the UI  and the UI specifying via text a respective predetermined weight for each of the respective individual options that are listed (Toole: fig. 6, GUI with individual weight; par. 0035; Referring to fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612.  Authentication factors 602, 604 are real-time factors.  Authentication factors 606, 608 are collected factors.  Authentication factors 610, 612 are observed factors.  Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors), the sum of predetermined weights associated with respective options that have already been selected by the user from the UI (Toole: fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612; fig. 7, generate authentication score; par. 0074, For the authentication factors that are included in the computation, server 108 applies (712) weights to the included authentication factors.  Based on application of the weights to the included authentication factors, server 108 generates (714) an authentication score); and
based on the identification and based on the user’s selection of one or more options from the UI, electronically permit an attempt at authentication using the one or more forms of authentication (Toole: fig. 7, steps 710, 711, 712, 714, and 716; pars. 0067, 0072-0074,…If the authentication score is greater than the authentication standard, the authentication score satisfies the authentication standard and server 108 grants (718) the user access to the secure resource).
Toole discloses the sum of predetermined weights associated with respective options that have already been selected by the user from the UI but does not explicitly disclose “the UI presenting an indicator specifying via text”.
However, in an analogous art, Peck discloses method and system for administering a bank rewards program, wherein the UI presenting an indicator specifying via text (Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peck with the method and system of Toole, wherein each option being listed individually on the UI  and the UI specifying via text a respective predetermined weight for each of the respective individual options that are listed the UI presenting an indicator specifying via text the sum of predetermined weights associated with respective options that have already been selected by the user from the UI to provide users with a means for the customer can be allowed to redeem the rewards points with greater flexibility, since balance adjustment (Peck: abstract, pars. 0011-0012).
Regarding claim 13, Toole discloses a method, comprising:
 identifying at least a first mode of authentication associated with a first predetermined weight (Toole: fig. 6, GUI with individual weight; par. 0035; … provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors);
 identifying at least a second mode of authentication associated with a second predetermined weight (Toole: fig. 6, GUI with individual weight; par. 0035; … provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors);
identifying a threshold (Toole: par. 0036, an authentication standard is a threshold for authentication score; See also, pars. 0040-0041, 0066);
presenting a user interface (UI) on an electronic display, the UI comprising plural options that are selectable by a user individually and not by group in order to individually select respective modes of authentication to use to attempt electronic authentication (Toole: fig. 6, GUI with individual weight; par. 0035; Referring to fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612.  Authentication factors 602, 604 are real-time factors.  Authentication factors 606, 608 are collected factors.  Authentication factors 610, 612 are observed factors.  Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors ..), each option being listed individually on the UI and the UI specifying via text a respective predetermined weight for each of the respective individual options that are listed (Toole: fig. 6, GUI with individual weight; par. 0035; Referring to fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612.  Authentication factors 602, 604 are real-time factors.  Authentication factors 606, 608 are collected factors.  Authentication factors 610, 612 are observed factors.  Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors), the sum of predetermined weights associated with respective options that have already been selected by the user from the UI (Toole: fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612; fig. 7, generate authentication score; par. 0074, For the authentication factors that are included in the computation, server 108 applies (712) weights to the included authentication factors.  Based on application of the weights to the included authentication factors, server 108 generates (714) an authentication score); and
based on the user’s selection of one or more options from the UI meeting the threshold permitting an electronic attempt at authentication using the respective modes of authentication selected via the user’s selection of respective options from the UI (Toole: fig. 7, steps 710, 711, 712, 714, and 716; pars. 0067, 0072-0074, …If the authentication score is greater than the authentication standard, the authentication score satisfies the authentication standard and server 108 grants (718) the user access to the secure resource).
Toole discloses the sum of predetermined weights associated with respective options that have already been selected by the user from the UI but does not explicitly disclose “the UI presenting an indicator specifying via text”.
However, in an analogous art, Peck discloses method and system for administering a bank rewards program, wherein the UI presenting an indicator specifying via text (Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peck with the method and system of Toole, wherein each option being listed individually on the UI  and the UI specifying via text a respective predetermined weight for each of the respective individual options that are listed the UI presenting an indicator specifying via text the sum of predetermined weights associated with respective options that have already been selected by the user from the UI to provide users with a means for the customer can be allowed to redeem the rewards points with greater flexibility, since balance adjustment processor is provided to adjust balance on payment card by processing user request to redeem the portion of user redemption value balance for offsetting the selected transaction made with the payment card (Peck: abstract, pars. 0011-0012).
The combination of Toole and Peck discloses predetermined weights associated with respective options that have already been selected by the user from the UI meets the 
However, these additional features above can be easily derived from the features of the combination of Toole and Peck (Toole: par. 0074, Based on a comparison of the authentication score to the authentication standard, server 108 determines (716) if the authentication score satisfies the authentication standard.  If the authentication score is less than the authentication standard, the authentication score fail to satisfy the authentication standard and server 108 repeats actions 710, 712, 714, 716.  If the authentication score is greater than the authentication standard, the authentication score satisfies the authentication standard and server 108 grants (718) the user access to the secure resource; Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
It is desirable to provide the UI also indicating via text whether the sum of predetermined weights associated with respective options that have already been selected by the user from the UI meets the threshold because it friendly informs messages to users whether the sum of predetermined weights associated with respective options that have already been selected by the user from the UI meets the threshold.
Regarding claim 19, Toole teaches a computer readable storage medium that is not a transitory signal, the computer readable storage medium comprising instructions executable by a processor to: 
(Toole: par. 0036, …an authentication standard is a threshold for authentication score; See also, pars. 0040-0041, 0066);
present a user interface (UI) on an electronic display, the UI comprising plural options that are respectively selectable in order to select respective modes of authentication to use to attempt electronic authentication (Toole: fig. 6, GUI with individual weight; par. 0035; Referring to fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612.  Authentication factors 602, 604 are real-time factors.  Authentication factors 606, 608 are collected factors.  Authentication factors 610, 612 are observed factors.  Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors ...), the UI specifying via text a respective predetermined strength level for each of the respective options that are listed on the UI (Toole: fig. 6, GUI with individual weight; par. 0035; Referring to fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612.  Authentication factors 602, 604 are real-time factors.  Authentication factors 606, 608 are collected factors.  Authentication factors 610, 612 are observed factors.  Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors), the sum of predetermined strength levels associated with respective options that have already been selected by the user from the UI (Toole: fig. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612; fig. 7, generate authentication score; par. 0074, For the authentication factors that are included in the computation, server 108 applies (712) weights to the included authentication factors.  Based on application of the weights to the included authentication factors, server 108 generates (714) an authentication score); and
permit an attempt at electronic authentication using the respective modes of authentication associated with the respective options selected from the UI (Toole: fig. 7, steps 710, 711, 712, 714, and 716; pars. 0067, 0072-0074, …If the authentication score is greater than the authentication standard, the authentication score satisfies the authentication standard and server 108 grants (718) the user access to the secure resource).
Toole discloses “the sum of predetermined strength levels associated with respective options that have already been selected by the user from the UI” but does not explicitly disclose “the UI further presenting an indicator specifying via text”.
However, in an analogous art, Peck discloses method and system for administering a bank rewards program, wherein the UI presenting an indicator specifying via text (Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peck with the method and system of Toole, wherein the UI further presenting an indicator specifying via text the sum of predetermined strength levels associated with respective options that have already been selected by the user from the UI to provide users with a means for the customer can be allowed to redeem the rewards points with greater flexibility, since (Peck: abstract, pars. 0011-0012).
The combination of Toole and Peck discloses “the sum of predetermined strength levels associated with respective options that have already been selected by the user from the UI” as recited above. Although the combination of Toole and Peck does not explicitly disclose “the UI also indicating via text whether the sum of predetermined strength levels associated with respective options that have already been selected by the user from the UI meets the strength bar.”
However, these additional features above can be easily derived from the features of the combination of Toole and Peck (Toole: par. 0074, Based on a comparison of the authentication score to the authentication standard, server 108 determines (716) if the authentication score satisfies the authentication standard.  If the authentication score is less than the authentication standard, the authentication score fail to satisfy the authentication standard and server 108 repeats actions 710, 712, 714, 716.  If the authentication score is greater than the authentication standard, the authentication score satisfies the authentication standard and server 108 grants (718) the user access to the secure resource; Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
It is desirable to provide the UI also indicating via text whether the sum of predetermined strength levels associated with respective options that have already been 
Regarding claim 25, the combination of Toole and Peck teaches the device of Claim 1.  The combination of Toole and Peck further teaches/suggests wherein responsive to none of the options being selected from the UI, the indicator specifies a sum of zero (Toole: fig. 6, GUI with individual weight; par. 0035; Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416. Note that Total Points to Redeem = 0 if checkboxes are not selected; See also figs. 3-4; pars. 0059-0061).
Regarding claim 26, the combination of Toole and Peck teaches the device of Claim 1.  The combination of Toole and Peck further teaches/suggests wherein the UI specifies via numerical text the respective predetermined weight for each of the respective individual options, and wherein the UI specifies via numerical text the sum of predetermined weights associated with respective options that have been selected from the UI (Toole: fig. 6, GUI with individual weight; par. 0035; Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions  and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
Regarding claim 27, the combination of Toole and Peck teaches the device of Claim 1.  The combination of and Toole and Peck further discloses/suggests wherein the UI is a first UI, and wherein the instructions are executable to:
(Toole: fig. 6, GUI with individual weight; par. 0035; pars. 0067, 0067, 0073-0074, Based on a comparison of the authentication score to the authentication standard, server 108 determines (716) if the authentication score satisfies the authentication standard.  If the authentication score is less than the authentication standard, the authentication score fails to satisfy the authentication standard and server 108 repeats actions 710, 712, 714, 716), the second UI being different from the first UI, the second UI comprising an option that is selectable to enable the device to, in the future, perform the identifying, presenting, and electronic permitting authentication steps (Toole: fig. 6, GUI with individual weight; par. 0035; pars. 0067, 0067, 0073-0074; Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
Regarding claim 28, the combination of Toole and Peck teaches the device of Claim 27.  The combination of Toole and Peck further teaches/suggests wherein the second UI further comprises a separate option that is selectable to configure the device to, in the future, allow the user to select forms of authentication to use in future attempts at authentication (Toole: fig. 6, GUI with individual weight; par. 0035; pars. 0067, 0067, 0073-0074; Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
Regarding claim 29, the combination of Toole and Peck teaches the device of Claim 27.  The combination of Toole and Peck further teaches/suggests wherein the second UI further comprises an input box at which the predetermined weight sum is settable (Toole: fig. 6, GUI with individual weight; par. 0035; Referring to FIG. 6, graphical user interface 600 allows a user to specify weights for authentication factors 602, 604, 606, 608, 610, 612.  Authentication factors 602, 604 are real-time factors.  Authentication factors 606, 608 are collected factors.  Authentication factors 610, 612 are observed factors.  Server 108 provides user 106 with various interfaces for selecting which authentication factors to use (e.g., inclusion/exclusion of the various authentication factors) and to specify weights for the selected authentication factors; Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
Regarding claim 30, the combination of Toole and Peck further teaches the device of Claim 27.  The combination of Toole and Peck further teaches/suggests wherein the second UI further comprises a selector that is selectable to command the device to present a third UI different from the first and the second UIs (Toole: fig. 6, GUI with individual weight; par. 0035; pars. 0067, 0067, 0073-0074, Based on a comparison of the authentication score to the authentication standard, server 108 determines (716) if the authentication score satisfies the authentication standard.  If the authentication score is less than the authentication standard, the authentication score fails to satisfy the authentication standard and server 108 repeats actions 710, 712, 714, 716 [i.e. present a third UI on the electronic display],  the third UI being usable to establish the respective predetermined weights for each of the respective individual options that are listed on the first UI (Toole: fig. 6, GUI with individual weight; par. 0035; pars. 0067, 0067, 0073-0074, Based on a comparison of the authentication score to the authentication standard, server 108 determines (716) if the authentication score satisfies the authentication standard.  If the authentication score is less than the authentication standard, the authentication score fails to satisfy the authentication standard and server 108 repeats actions 710, 712, 714, 716; Peck: fig 2, pars. 0052-0058, five checkboxes associated five transactions and points, Total Points to Redeem = 175,416; See also figs. 3-4; pars. 0059-0061).
Regarding claim 31, claim 31 is similar in scope to claim 25, and is therefore rejected under similar rationale.
Regarding claim 32, claim 32 is similar in scope to claim 26, and is therefore rejected under similar rationale.
Regarding claim 36, claim 36 is similar in scope to claim 32, and is therefore rejected under similar rationale.
Claims 12, 33, 34, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Toole et al. (“Toole,” US 2014/0130127, published May 8, 2014) in view of Peck et al. (“Peck,” US 2013/0159078, published Jun. 20, 2013) further in view of Varadaraian (“Varadaraian,” US 2011/0276495, published Nov. 10, 2011), and Chu (“Chu,” US 2015/0244201, published Aug. 27, 2015).
Regarding claim 12, the combination of Toole and Peck teaches the device of Claim 1.  Toole and Peck do not explicitly disclose wherein the instructions are executable by the processor to: responsive to one or more attempts at authentication failing, transmit an email regarding the attempts at authentication. the email indicating the failed authentication attempts, the times at which the failed authentication attempts occurred, the forms of authentication used in the failed authentication attempts and the associated 
However, in an analogous art, Varadarajan discloses one-time use password systems and methods, wherein responsive to one or more attempts at authentication failing (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), transmit an email regarding the attempts at authentication (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), the email indicating the failed authentication attempts (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), the times at which the failed authentication attempts occurred (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), the forms of authentication used in the failed authentication attempts (Varadarajan: pars. 0060-0061, One-time password (OTP)) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Varadarajan with the method and system of Toole and Peck, wherein responsive to one or more attempts at  authentication failing, transmit an email regarding the attempts at authentication, the email indicating the failed authentication attempts, the times at which the failed authentication attempts occurred, the forms of authentication used in the failed authentication attempts and the associated weights for the forms of authentication used in the failed authentication attempts to provide users with a means for the security for (Varadarajan: abstract, par. 0029).
Varadarajan does not explicitly disclose one or more of the location at which the failed authentication attempts were attempted and/or device at which the failed authentication attempts were attempted.
However, in an analogous art, Chu discloses method of handling wireless charging authentication, wherein one or more of the location at which including in authentication failure message (Chu: par. 0066, The authentication failure message may include not only the identities and/or locations of the electronic device and/or the wireless charger as mentioned above, but also the reason of authentication failure) and/or device at which including in authentication failure message  (Chu: par. 0066, The authentication failure message may include not only the identities and/or locations of the electronic device and/or the wireless charger as mentioned above, but also the reason of authentication failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the method and system of Toole, Peck, and Varadarajan, wherein one or more of the location at which the failed authentication attempts were attempted and/or device at which the failed authentication attempts were attempted to provide users with a means for the message is sent to a controller of a wireless charging system to notify the controller that an authentication is required by a wireless charger of the wireless charging system which ensures that the wireless charging authentication for an electronic device is handled in an effective manner (Chu: abstract; par. 0010)
Regarding claim 33, the combination of Toole and Peck teaches the method of Claim 13. Toole and Peck do not explicitly disclose comprising: responsive to at least one failed attempt at authentication, transmitting an email regarding the at least one failed attempt at authentication, the email indicating the at least one failed attempt at authentication, respective times at which the respective failed attempts at authentication attempts occurred, the forms of authentication used in the respective failed attempts at authentication and the associated weights for the forms of authentication used in the respective failed attempts at authentication, and the location at which the respective failed attempts at authentication occurred.
However, in an analogous art, Varadarajan discloses one-time use password systems and methods, wherein responsive to at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message  to account holder in response to number of failed authentication attempts), transmitting an email regarding the at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), the email indicating the at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), respective times at which the respective failed attempts at authentication attempts occurred (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), the forms of authentication used in the respective failed attempts at authentication (Varadarajan: pars. 0060-0061, One-time password (OTP)).
(Varadarajan: abstract, par. 0029).
Varadarajan does not explicitly disclose the location at which the respective failed attempts at authentication occurred.
However, in an analogous art, Chu discloses method of handling wireless charging authentication, wherein the location at which including in authentication failure message (Chu: par. 0066, The authentication failure message may include not only the identities and/or locations of the electronic device and/or the wireless charger as mentioned above, but also the reason of authentication failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the method and system of Toole, Peck, and Varadarajan, wherein the location at which the respective failed attempts at authentication occurred to provide users with a means for the (Chu: abstract; par. 0010).
Regarding claim 34, the combination of Toole and Peck teaches the method of Claim 13. Toole and Peck do not explicitly disclose comprising: responsive to at least one failed attempt at authentication, transmitting an email regarding the at least one failed attempt at authentication, the email indicating the at least one failed attempt at authentication, respective times at which the respective failed attempts at authentication attempts occurred, the forms of authentication used in the respective failed attempts at authentication and  the associated weights for the forms of authentication used in the respective failed attempts at authentication, and a device at which the failed attempts at authentication occurred.
However, in an analogous art, Varadarajan discloses one-time use password systems and methods, wherein responsive to at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), transmitting an email regarding the at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), the email indicating the at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message  to account holder in response to number of failed authentication attempts), 
(Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), the forms of authentication used in the respective failed attempts at authentication (Varadarajan: pars. 0060-0061, One-time password (OTP)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Varadarajan with the method and system of Toole and Peck, wherein responsive to at least one failed attempt at authentication, transmitting an email regarding the at least one failed attempt at authentication, the email indicating the at least one failed attempt at authentication, respective times at which the respective failed attempts at authentication attempts occurred, the forms of authentication used in the respective failed attempts at authentication and  the associated weights for the forms of authentication used in the respective failed attempts at authentication to provide users with a means for the security for transaction can be enhanced by using the one time password associated with account number (Varadarajan: abstract, par. 0029).  
Varadarajan does not explicitly disclose a device at which the failed attempts at authentication occurred.
However, in an analogous art, Chu discloses method of handling wireless charging authentication, wherein a device at which including in authentication failure message  (Chu: par. 0066, The authentication failure message may include not only the identities and/or locations of the electronic device and/or the wireless charger as mentioned above, but also the reason of authentication failure).
(Chu: abstract; par. 0010).
Regarding claim 39, the combination of Toole, Peck, and Varadarajan teaches the CRSM of Claim 37.  Varadarajan does not explicitly disclose wherein the email further indicates the location at which the respective failed attempts at authentication occurred.
However, in an analogous art, Chu discloses method of handling wireless charging authentication, wherein the email further indicates the location at which in authentication failure message (Chu: par. 0066, The authentication failure message may include not only the identities and/or locations of the electronic device and/or the wireless charger as mentioned above, but also the reason of authentication failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the method and system of Toole, Peck, and Varadarajan, wherein the email further indicates the location at which in the respective failed attempts at authentication occurred to provide users with a means for the message is sent to a controller of a wireless charging system to notify the controller that an authentication is required by a wireless charger of (Chu: abstract; par. 0010).
Regarding claim 40, the combination of Toole, Peck, and Varadarajan teaches the CRSM of Claim 37.  Varadarajan does not explicitly disclose wherein the email further indicates the user’s device at which the failed attempts at authentication occurred.
However, in an analogous art, Chu discloses method of handling wireless charging authentication, wherein the email further indicates the user’s device at which in authentication failure message (Chu: par. 0066, The authentication failure message may include not only the identities and/or locations of the electronic device and/or the wireless charger as mentioned above, but also the reason of authentication failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chu with the method and system of Toole, Peck, and Varadarajan, wherein the email further indicates the user’s device at which the failed attempts at authentication occurred to provide users with a means for the message is sent to a controller of a wireless charging system to notify the controller that an authentication is required by a wireless charger of the wireless charging system which ensures that the wireless charging authentication for an electronic device is handled in an effective manner (Chu: abstract; par. 0010).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Toole et al. (“Toole,” US 2014/0130127, published May 8, 2014) in view of Peck et al. (“Peck,” US 2013/0159078, published Jun. 20, 2013), further in view of Pollard (“Pollard.
Regarding claim 35, the combination of Toole and Peck teaches the method of Claim 13.  The combination of Toole and Peck discloses wherein at least one of the modes of authentication associated with an option listed on the UI as recited above but does not explicitly disclose “comprises use of a digital certificate.”
However, in an analogous art, Pollard discloses personal data manager systems and methods, wherein “comprises use of a digital certificate” (Pollar: par. 0117, Various known and/or proprietary authentication techniques  are contemplated, including the use of digital certificates, password-oriented approaches (e.g., one-time passwords, PIN numbers), challenge-response architectures, multi-factor authentication (e.g., utilizing biometrics), etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pollard with the method and system of Toole and Peck, wherein at least one of the modes of authentication associated with an option listed on the UI comprises use of a digital certificate to provide users with means for the device enables users to efficiently manage personal data items stored on secure personal data stores.  The device regulates access to the personal data items stored in the secure personal data store by way of the personal data subscriptions that entitle consumers of the personal data items to access the set of personal data items stored in the secure personal data store.  The device facilitates propagation of the data item between the personal data managers and the personal data subscribers in an efficient manner (Pollard: abstract, par. 0016).
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Toole et al. (“Toole,” US 2014/0130127, published May 8, 2014) in view of Peck et al. (“Peck,” US Varadaraian,” US 2011/0276495, published Nov. 10, 2011).
Regarding claim 37, the combination of Toole and Peck teaches the CRSM of Claim 18. Toole and Peck do not explicitly disclose wherein the instructions are executable to: responsive to at least one failed attempt at authentication, transmit an email regarding the at least one failed attempt at authentication, the email indicating the at least one failed attempt at authentication and respective times at which the respective failed attempts at authentication attempts occurred.
However, in an analogous art, Varadarajan discloses one-time use password systems and methods, wherein responsive to at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message  to account holder in response to number of failed authentication attempts), transmit an email regarding the at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts), the email indicating the at least one failed attempt at authentication (Varadarajan: pars. 0060-0061, sending a message to account holder in response to number of failed authentication attempts) and respective times at which the respective failed attempts at authentication attempts occurred (Varadarajan: pars. 0060-0061, sending a message  to account holder in response to number of failed authentication attempt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Varadarajan with the method and system of Toole and Peck, wherein responsive to at least one failed attempt at authentication, transmit an email regarding the at least one failed attempt at (Varadarajan: abstract, par. 0029).
Regarding claim 38, the combination of Toole, Peck, and Varadarajan teaches the CRSM of Claim 37. The combination Toole, Peck, and Varadarajan further teaches wherein the email further indicates the forms of authentication used in the respective failed attempts at authentication (Varadarajan: pars. 0060-0061: One-time password (OTP)).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

March 24th, 2021


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439